DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4, 6 – 8, 18, 19, 21, and 22  have been amended
Claims 5, 12 – 14, 17, 23, 24, and 32 have been canceled

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Rejent (74421) on 2021.02.10.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended as follows

Claim 1, Line 20, from “at a higher temperature than the lower temperature section” to -- at a higher temperature than the lower temperature section, wherein the lower temperature section includes a condenser thermally coupled with the intercooler core of the higher temperature section such that the lower temperature section uses a temperature of the intercooler core of the higher temperature section as a basis for the condensing temperature of the lower temperature section. --

Regarding Claim 3: Claim 3 has been canceled

Regarding Claim 4: Claim 4 has been amended as follows

Claim 4, Line 1, from “system of claim 3” to -- system of claim [[3]] 1 --

Regarding Claim 19: Claim 19 has been amended as follows

Claim 19, Line 13, from “at a higher temperature than the lower temperature section” to -- at a higher temperature than the lower temperature section, wherein the lower temperature section includes a condenser thermally coupled with the intercooler core of the higher temperature section such that the lower temperature section uses a temperature of the intercooler core of the higher temperature section as a basis for the condensing temperature of the lower temperature section. --

Regarding Claim 21: Claim 21 has been canceled

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

GASEOUS FLUID COMPRESSION WITH ALTERNATING REFRIGERATION AND MECHANICAL COMPRESSION USING A FIRST AND SECOND BANK OF COMPRESSION COUPLED WITH FIRST AND SECOND CASCADING HEAT PUMP INTERCOOLERS HAVING A HIGHER AND A LOWER TEMPERATURE SECTION

Allowable Subject Matter
Claims 1, 2, 4, 6 – 11, 15, 16, 18 – 20, 22, 25 – 31 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and recite “wherein each of the first and second cascading heat pump intercoolers comprise at least a higher temperature section and a lower temperature section, each of the higher temperature section and the lower temperature section including an independently operable intercooler core configured to remove heat from the gas such that the intercooler core of the lower temperature section is configured to receive the gas after being cooled by the higher temperature section, and wherein the higher temperature section is configured to remove heat from the gas at a higher temperature than the lower temperature section, wherein the cascading heat pump intercooler further comprises a third temperature section fluidically disposed after the lower temperature section and including an independently operable intercooler core configured to remove heat from the gas after being cooled by the lower temperature section, wherein the third 
The closest known prior art device was taught by US 2010/0326100, (“Taras”), which teaches the general arrangement as recited in claims 1 and 19 in having a gaseous compression system for compressing a gas comprising a first compression bank comprising a stage of gaseous compression with a first cascading heat pump and a second compression bank fluidically coupled to receive gas from the first compression bank and a comprising a second cascading heat pump intercooler; however, Taras fails to explicitly disclose or teach wherein each of the first and second cascading heat pump intercoolers comprise at least a higher temperature section and a lower temperature section, each of the higher temperature section and the lower temperature section including an independently operable intercooler core configured to remove heat from the gas such that the intercooler core of the lower temperature section is configured to receive the gas after being cooled by the higher temperature section, and wherein the higher temperature section is configured to remove heat from the gas at a higher temperature than the lower temperature section, wherein the cascading heat pump intercooler further comprises a third temperature section fluidically disposed after the lower temperature section and including an independently operable intercooler core configured to remove heat from the gas after being cooled by the lower temperature section, wherein the third temperature section is configured to remove heat from the gas at temperature below that of the lower temperature section. Taras in view of any other prior art reference or combination of references fails to teach a modification of which would modify 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN DOYLE/
Examiner, Art Unit 3746
/PATRICK HAMO/Primary Examiner, Art Unit 3746